DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
It is noted that Applicant did not submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Therefore, the prior art rejections set forth in the previous Office action are maintained as indicated below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: all reference signs in paragraphs [1025] to [1044] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all reference characters in Figs. 1-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 08/05/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraphs [1037] and [1042] of the specification contain specific steps that was not discloses in the original specification; and new Fig. 3 contains specific structural arrangements that were not disclosed in the original disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.
The abstract of the disclosure filed 08/05/21 is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities: “by -pass” on line 2 of paragraph [1036] should be --by-pass--.  
Appropriate correction is required.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  in claim 5, “said black water tank” on line 2 lack antecedent basis in the claim and should be --a black water tank--; and in claim 14, “black water tank” on line 1 should be --a black water tank-- and “grey water tank” on line 2 should be --a grey water tank--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,550,452 (hereinafter Tufts) in view of US 6,006,766 (hereinafter Soulages).
	Regarding claim 1, Tufts discloses a toilet system having a by-pass apparatus (members 56 and 22b in Figs. 5 & 7) for the continuous by-pass of a black water tank (treatment chamber 16) enabling continuous use of a portable toilet (toilet bowl 10) in the event of pump failure or is off which obviously would conserve the use of the black water tank (16), the by-pass apparatus comprises a by-pass valve (valve member 142) having an open position and a closed position, a waste water entry (the vertical pipe of 56 that connects to 58), an open valve exit (56a) connectively attached to the black water tank (16), and a closed valve exit (56b) connectively attached to a pipe (22b) having a vent (57a).  The pipe (22b) is being connected to a soil pipe for discharge (see Fig. 7).  Although Tufts is silent as to the structure of the soil pipe having a p-trap, attention is directed to the Soulages reference which teaches an analogous toilet system for a recreational vehicle (RV) further having a discharge through a soil pipe (dump hose 15) having a p-trap configuration (see Figs. 3 & 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the soil pipe of Tufts with a dump hose (15) with a p-trap as taught by Soulages, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Regarding claim 5, Tufts discloses a toilet system having a by-pass apparatus (members 56 and 22b in Figs. 5 & 7) for the continuous by-pass of a black water tank (treatment chamber 16) enabling continuous use of a portable toilet (toilet bowl 10) in the event of pump failure or is off which obviously would conserve the use of the black water tank (16) additives comprising by-passing the use of the black water tank thereby preventing a need to add additives.  Tufts is silent as to the environment of intended use of the toilet system in recreational vehicle (RV); however, a toilet system with a black water tank being used in a recreational vehicle is taught by Soulages.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the toilet system having the by-pass apparatus of Tufts in an environment of a recreational vehicle as taught by Soulages, wherein doing so would merely be substituting equivalents known for the same purpose.  
Regarding claim 14, Tufts discloses a toilet system having a by-pass apparatus (members 56 and 22b in Figs. 5 & 7) for the continuous by-pass of a black water tank (treatment chamber 16) enabling continuous use of a portable toilet (toilet bowl 10) in the event of pump failure or is off which obviously would conserve the use of the black water tank (16) comprising by-passing the use of the black water tank thereby preventing a need to add additives which obviously save additives cost and installation time therein associated increasing the environmental friendliness of a recreational vehicle (RV) experience.  Tufts is silent as to the environment of intended use having a RV grey water drain to a grey water tank; however, a toilet system with a black water tank and a RV grey water drain to a grey water tank being used in a recreational vehicle is taught by Soulages.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the toilet system having the by-pass apparatus of Tufts in an environment of a recreational vehicle with a black water tank and a RV grey water drain to a grey water tank as taught by Soulages, wherein doing so would merely be substituting equivalents alternative environment of intended use for the same purpose.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufts and Soulages as applied to claim 1 above, and further in view of US 5,056,544 (hereinafter Stevens).
		Regarding claim 4, Tufts and Soulages, as discussed above, do not teaches a plurality of selective automated controls connectively attached to the by-pass valve enabling the automated control of the by-pass as claimed.  Attention is directed to the Stevens reference which teaches an analogous toilet system further having a plurality of water jets (134, 160) connectively attached to the interior of a pipe (128, 122) enabling a water flushing/cleaning of the pipe and a plurality of selective automated controls (see Figs. 2 & 3) connectively attached to the by-pass valve enabling the automated control of the by-pass.  Therefore, it would having been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the toilet system of Tufts, a plurality of automated controls connectively attached to the by-pass valve in order to allow automated control of the by-pass valve of the Tufts toilet system.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754